DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 3-6, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takafumi (EP 2476505 B1) in view of Wieland (US 11,186,060). 

Regarding claim 1, Takafumi (Fig-3b-6) discloses a method for laser cutting dielectric or semiconductor materials, wherein said method comprises the following steps: 
- emitting a laser beam (light source 1 providing laser focal points P0 and P1)(100) at a wavelength comprised in a spectral band of transparency of the material (light of laser transparent to workpiece “Reference numeral 1 denotes a light source that generates a repetitive ultrashort pulse laser beam having a wavelength transparent to the member 3 to be cut” [0026]), the laser beam (100) comprising at least one burst of N laser pulses (“pulse laser beam” [0026]), where N is a natural integer higher than or equal to 2 (repetitive pulses “a repetitive ultrashort pulse laser beam having a wavelength transparent to the member 3 to be cut” [0026]), said laser pulses having a femtosecond duration (ultrashort pulses “Reference numeral 1 denotes a light source that generates a repetitive ultrashort pulse laser beam having a wavelength transparent to the member 3 to be cut” [0026]); 
- spatially splitting the laser beam (100) into a first split beam (P0) (101) having a first energy distributed along a first optical axis (energy of P0 along axis of P0) and, respectively, a second split beam (P1)(102) having a second energy distributed along a second optical axis distinct from the first optical axis (Resulting in P1), the first energy and the second energy being higher than a material modification threshold (material of laser incident forms cracks “Because the two focused spots P0 and P1 are located on the projection line S1, the major axis of the elliptic heat source temperature distribution pattern e1 is located also on the projection line S1. As a result, stress anisotropy, that is, a stress that causes cracks to grow in the major axis direction is generated and it is possible to increase the interval at which the next two spots P0 and P1 are formed.” [0066]); 
- spatially concentrating the energy of the first split beam (101) in a first area (31) of the material and, respectively, that of the second split beam (102) in a second area (32) of the material (space between P0 and P1, see figure 3b), the first area (31) and the second area (32) being separated from each other and spaced apart by a distance dx (set distance of separation exists to optimize propagation of cracking therebetween “a stress that causes cracks to grow in the major axis direction is generated and it is possible to increase the interval at which the next two spots P0 and P1 are formed.” [0066]), so as to produce localized modifications in the first area (31) and in the second area (“cracks” [0066])(32); and 
- adjusting the distance (dx) between the first area (31) and the second area (32) lower than a distance threshold, comprised between 1 micrometre and about ten micrometres (focal points are ranged from touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], to at least exampled 10 μm “neighboring two focused spots is 10 μm,” [0104]) so as to initiate an oriented rectilinear micro-fracture (“cracks” [0066], “a tensile stress works and the extension of cracks in the direction of the projection line S1 (cutting direction) is promoted.” [0030])(45), this micro-fracture (45) being oriented along a predetermined direction (S1) extending between the first area (31) and the second area (32) (see projection line S1 between P0 and P1 of figure 3b).
Takafumi is silent regarding the N laser pulses of one burst being temporally separated from each other by a time interval comprised between a few hundreds of nanoseconds and one picosecond.
However Wieland teaches the N laser pulses of one burst being temporally separated from each other by a time interval comprised between a few hundreds of nanoseconds and one picosecond (“Many short pulse lasers allow a mode of operation called “burst” pulse mode. A “burst” pulse is a sequence of pulses that are closely spaced in time (e.g. 20 nsec), whereas the time between each “burst” may be longer, such as 10 usec.” (column 8-9, lines 63-12)).
The advantage of providing lasers in burst separation by a time of a few hundreds of nanoseconds to one picosecond, is to influence the features of the cracks formed for separating substrate pieces “The burst number is useful in influencing the strength of the laser material interaction and thus the magnitude of microcracks that form around the defect.” (column 13, lines 58-67).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Takafumi with Wieland, by adding to the laser pulses of Takafumi the burst separation of Wieland, to influence the features of the cracks formed for separating substrate pieces. 

Regarding claim 3, the method according to claim 1, wherein the laser beam (100) emitted by the laser source having Gaussian spatial distribution (“Mode	: Single (Gaussian)” [0104]), the first split beam (181) and the second split beam (182) are spatially shaped so as to each have a Bessel beam spatial distribution (“it is necessary to provide a top-hat distribution conversion optical system at the upstream of the apertures 2D3 to 2D5” [0082]).
Takafumi while disclosing a top-hat distribution of the laser in order to provide a uniform target laser focus over the native Gaussian laser focus, is silent regarding the conversion of the Gaussian laser focus specifically to a Bessel beam. 
However Wieland teaches Bessel Beam conversion from a Gaussian laser focus (“This is sometimes referred to as creating a Bessel beam” (column 8, lines 40-54)).
The advantage of a Bessel conversion of laser focus is to fine tune optical intensity from a further range “This is sometimes referred to as creating a Bessel beam, or more specifically a Gauss-Bessel beam. Such a beam diffracts much more slowly than a Gaussian beam, allowing a central region (approximately a few microns in diameter) of very high optical intensity to be maintained over very long ranges (approximately millimeters).” (column 8, lines 40-54). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Takafumi again with Wieland, by adding to the conversion of Gaussian beam of Takafumi, the Bessel focal system of Wieland, to fine tune optical intensity from a further range.

Regarding claim 4, Takafumi disclsoes the method according to claim 3, Takafumi further discloses wherein the Bessel beam spatial distribution of the first split beam is transversally and/or longitudinally modified along the optical axis of the first split beam in the first area and/or, respectively, the Bessel beam spatial distribution of the second split beam is transversally and/or longitudinally modified along the optical axis of the second split beam in the second area (split beams share optical axis “The laser beam having traveled on the optical axis 0 and having entered the condenser lens 21 is focused at the intersection of the projection line S1 and the optical axis O, and forms the focused spot P0. The laser beam having entered at θ0 between the beam and the optical axis O is focused at a position apart from the focused spot P0 by X0 on the projection line S1 and forms the focused spot P2.” [0041] while locations of focus are adjusted relative to each other, emphasis added “The inside modification region having a desired shape is formed by using a combination of spatial positions of the plurality of cross-sectional focused spots on the section and an energy density of the focused spot, and thus it is possible to freely control the working of the wedge effect in the direction of the planned cutting line.” [0019]).

Regarding claim 5, Takafumi discloses the method according to claim 1, Takafumi further discloses wherein the step of spatially splitting the laser beam is adapted to generate a plurality of M spatially-split beams, where M is a natural integer higher than or equal to three (split beams P1, P2, P3, P4, see figures 5b and 5a and 4), the plurality of M spatially-split beams having a lateral offset relative to each other (see lateral offsets P points of figures 5b and 5a and 4), taken two-by- two, and wherein - the step of spatial concentration of energy comprises spatially concentrating the energy of the plurality of M split beams in a plurality of M separated areas of the material (nature of energy from lasers incident material), each split beam having an energy higher than a material modification threshold (nature of working lasers, whether temperature causes stress changes or physical melting or ablation), so as to produce a plurality of localized modifications in the plurality of M separated areas of the material (stresses “wedge” [0033] and controlled cracking “cutting direction” [0033]); and 
- adjusting the distance (dx) between any two areas among the plurality of M separated areas lower than a distance threshold, comprised between 1 micrometre and about ten micrometres (focal points are ranged from touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], to at least exampled 10 μm “neighboring two focused spots is 10 μm,” [0104]), so as to initiate an oriented rectilinear micro- fracture (45) between said any two areas among the plurality of M separated areas (fractures of cutting direction S1 “Furthermore, it may also be possible that the figure connecting the four focused spots P0, P1, P2, and P3 draws a parallelogram, and that the two acute-angled vertexes P0 and P3 of the parallelogram are caused to be located on the projection line S1. The four focused spots P0, P1, P2, and P3 fuse together to form a parallelogrammatic heat source temperature distribution pattern g and the wedge effect acts in the left-hand and right-hand directions, and it is possible to further increase the processing speed in the cutting direction.” [0033]).

Regarding claim 6, Takafumi discloses the method according to claim 1, Takafumi further discloses further comprising a step of relative displacement between said split beams and the material (travel of cutting lasers along cutting path S1).

Regarding claim 16, Takafumi discloses the method according to claim 1, Takafumi further discloses further comprising an additional step of applying another laser beam (p1 or p2 of Figure 5b, wherein P0 and P3 are along the slit line S1 so that laterally offset P1 and P2 provide further wedging effect to propagate cracks along S1 “Furthermore, it may also be possible that the figure connecting the four focused spots P0, P1, P2, and P3 draws a parallelogram, and that the two acute-angled vertexes P0 and P3 of the parallelogram are caused to be located on the projection line S1. The four focused spots P0, P1, P2, and P3 fuse together to form a parallelogrammatic heat source temperature distribution pattern g and the wedge effect acts in the left-hand and right-hand directions, and it is possible to further increase the processing speed in the cutting direction.” [0033]), laterally offset by a distance lower than one millimetre with respect to said micro-fracture (distances may be as close as touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], this other laser beam having an energy lower than the material ablation threshold so as to cause a thermal stress without additional micro-fracturing of dielectric or semiconductor material (cracking is confined to direction of S1, see figure 4 and 5a,b “The figure connecting the plurality of cross-sectional focused spots is a triangle, and thus the wedge effect works in one direction of the direction of the planned cutting line and it is possible to further increase the processing speed in the direction of the planned cutting line.” [0015] also see [0017] providing ”parallelogram driving” cracks along S1).

Regarding claim 19, Takafumi discloses the method according to claim 3, Takafumi further discloses wherein the step of spatially splitting the laser beam is adapted to generate a plurality of M spatially-split beams, where M is a natural integer higher than or equal to three (split beams P1, P2, P3, P4, see figures 5b and 5a and 4), the plurality of M spatially-split beams having a lateral offset relative to each other (see lateral offsets P points of figures 5b and 5a and 4), taken two-by- two, and wherein - the step of spatial concentration of energy comprises spatially concentrating the energy of the plurality of M split beams in a plurality of M separated areas of the material (nature of energy from lasers incident material), each split beam having an energy higher than a material modification threshold (nature of working lasers, whether temperature causes stress changes or physical melting or ablation), so as to produce a plurality of localized modifications in the plurality of M separated areas of the material (stresses “wedge” [0033] and controlled cracking “cutting direction” [0033] ); and 
- adjusting the distance (dx) between any two areas among the plurality of M separated areas lower than a distance threshold, comprised between 1 micrometre and about ten micrometres (focal points are ranged from touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], to at least exampled 10 μm “neighboring two focused spots is 10 μm,” [0104]), so as to initiate an oriented rectilinear micro- fracture (45) between said any two areas among the plurality of M separated areas (fractures of cutting direction S1 “Furthermore, it may also be possible that the figure connecting the four focused spots P0, P1, P2, and P3 draws a parallelogram, and that the two acute-angled vertexes P0 and P3 of the parallelogram are caused to be located on the projection line S1. The four focused spots P0, P1, P2, and P3 fuse together to form a parallelogrammatic heat source temperature distribution pattern g and the wedge effect acts in the left-hand and right-hand directions, and it is possible to further increase the processing speed in the cutting direction.” [0033])).

Regarding claim 20, Takafumi discloses the method according to claim 4, Takafumi further discloses wherein the step of spatially splitting the laser beam is adapted to generate a plurality of M spatially-split beams, where M is a natural integer higher than or equal to three (split beams P1, P2, P3, P4, see figures 5b and 5a and 4), the plurality of M spatially-split beams having a lateral offset relative to each other (see lateral offsets P points of figures 5b and 5a and 4), taken two-by- two, and wherein - the step of spatial concentration of energy comprises spatially concentrating the energy of the plurality of M split beams in a plurality of M separated areas of the material (nature of energy from lasers incident material), each split beam having an energy higher than a material modification threshold (nature of working lasers, whether temperature causes stress changes or physical melting or ablation), so as to produce a plurality of localized modifications in the plurality of M separated areas of the material (stresses “wedge” [0033] and controlled cracking “cutting direction” [0033]); and 
- adjusting the distance (dx) between any two areas among the plurality of M separated areas lower than a distance threshold, comprised between 1 micrometre and about ten micrometres (focal points are ranged from touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], to at least exampled 10 μm “neighboring two focused spots is 10 μm,” [0104]), so as to initiate an oriented rectilinear micro- fracture (45) between said any two areas among the plurality of M separated areas (fractures of cutting direction S1 “Furthermore, it may also be possible that the figure connecting the four focused spots P0, P1, P2, and P3 draws a parallelogram, and that the two acute-angled vertexes P0 and P3 of the parallelogram are caused to be located on the projection line S1. The four focused spots P0, P1, P2, and P3 fuse together to form a parallelogrammatic heat source temperature distribution pattern g and the wedge effect acts in the left-hand and right-hand directions, and it is possible to further increase the processing speed in the cutting direction.” [0033]).

Claims 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takafumi in view of Wieland and in further view of Richter (US 2018/0154572).

Regarding claim 2, Takafumi as modified by Wieland teaches the method according to claim 1, Takafumi as already modified by Wieland teaches wherein the pulses have a duration comprised between 10 and 900 femtoseconds (paragraph [0026] provides 10 femtoseconds to 20 picoseconds “a pulse width of 10 fs to 20 ps,”, while the practiced range exampled is inclusive of up to 700 femtoseconds “Pulse width: 700 fs” [0104], however the purpose of decreasing pulse width is to maintain a substrate that is not ductile and that will propagate cracks between laser focal points “the molten region is located locally, and thus the range in which the material changes into a ductile material is narrow and the brittleness on the periphery thereof is kept. As a result, cracks extend preferably when a thermal stress acts. When the pulse width is large, the molten range extends, and thus the extension of cracks due to change of the material into a ductile material is suppressed.” [0036], while it is anticipated that a substrate of sapphire transmit heat from laser pulses slowly so that time of heat transfer issues is not critical down to .3 nsec “Accordingly, when a plurality of focused spots is formed in sapphire, if the time difference between the plurality of focused spots is at least within 0.3 nsec, it is possible to obtain a heat source temperature distribution pattern having the same shape and dimension as those when the plurality of focused spots is simultaneously formed (with no time difference).” [0092] therefore a range of pulse with from 10 femtoseconds to well above 900 femtoseconds is anticipated), the number N of femtosecond pulses in said burst being lower than or equal to 20 (less than 20 pulses per burst is anticipated as the number of bursts varies in dependency to laser power, substrate material, and dimensional aspects of substrate “The burst number is useful in influencing the strength of the laser material interaction and thus the magnitude of microcracks that form around the defect. A microcrack, as used herein, refers to a radial crack that is formed in the substrate from about a center of the defect. Microcracks are less than or equal to about 20 um and may or may not extend all the way through a thickness of the substrate. Where defects are used to cut or score the substrate, microcracks help by weakening the substrate.” Wieland (column 13-14, lines 58-6) while pulse number per burst are exemplative around 20 before adjusting for different substrate material and dimensional properties “Since the gain medium for such lasers has a fixed amount of energy that can be extracted on a short time scale, typically the total energy within a burst is conserved, i.e. if the laser is operated at a constant frequency then the total energy within a two pulse burst will be the same as the total energy within a six pulse burst. Each pulse is focused to a line and, through the process of non-linear absorption, creates a line defect within the glass.” Weiland (column 8-9, lines 63-14)), the wavelength of the laser beam (100) is comprised between 250 nm and 2.2 pm (sapphire wavelength transparency is 200 nm and 5pm, while transparency ranges of laser to sapphire is anticipated to ranges transparent to sapphire among other materials, emphasis added “a light source that generates a repetitive ultrashort pulse laser beam having a wavelength transparent to the member 3 to be cut. By using a mode locked fiber laser doped with Er or Yb, which generates a laser beam having a wavelength of 1 to 2 µm, a pulse width of 10 fs to 20 ps, and a repetitive frequency of 100 kHz to 10 MHz as the light source 1, the laser beam is multiphoton-absorbed in a focused spot position of the member 3 to be cut, such as glass, sapphire, quartz, and silicon, and an inside modification region is formed.” Takafumi [0026]).
Takafumi is silent regarding a frequency of laser pulses between 1 khz and 1 ghz and the first and second energy being lower then 1 mJ and higher than 1 nJ. 
However Richter teaches a laser microcracking method having a frequency of laser pulses between 1 khz and 1 ghz (emphasis added “The repetition frequency is thereby preferably in a range of maximally, equal to or at least 1 kHz or of maximally, equal to or at least 1 MHz or of maximally, equal to or at least 20 MHz or of maximally, equal to or at least 50 MHz or of maximally, equal to or at least 80 MHz or of maximally, equal to or at least 100 MHz or of maximally, equal to or at least 250 MHz or of maximally, equal to or at least 1 GHz.” [0043]) and the first and second energy being lower then 1 mJ and higher than 1 nJ (“The pulse energy is thereby preferably larger than 1 nJ, in particular larger than 100 nJ or larger than 20 μl or larger than 200 μl or larger than 1 mJ” [0043]). 
The advantage of a frequency of laser pulses between 1 khz and 1 ghz and the first and second energy being lower then 1 mJ and higher than 1 nJ, is to reduce thermal impact to the substrate “The optical system 20 is thereby preferably arranged and embodied in such a way that modifications 18, in particular crystal lattice changes, such as cracks or local phase changes, can be generated on the surface of the solid body 2 or in the interior of the solid body 2, i.e. at a distance from a surface of the solid body 2. Particularly preferably, the modifications are generated in a focus point of the laser radiation. The laser device 14 thereby emits laser radiation 16 with a preferred pulse duration in the range of between preferably 100 fs and 1 ps and particularly preferably in the range of between 5 fs and 10 ps. A laser beam impingement in the above-mentioned range is advantageous, because only a small thermal impact or no thermal impact of the solid body 2 occurs,” [0043] while providing a large selection of substrate materials applicable to the laser cracking/cutting method “The solid body preferably has a material or a material combination of one of the main groups 3, 4 and 5 of the table of elements, such as, e.g., Si, SiC, SiGe, Ge, GaAs, InP, GaN, Al2O3 (sapphire), AlN. Particularly preferably, the solid body has a combination of elements from the third and fifth group of the periodic table. Possible materials or material combinations are thereby, e.g., gallium arsenide, silicon, silicon carbide, etc.. The solid body can furthermore have a ceramic (e.g. Al2O3—aluminum oxide (amorphous)) or can consist of a ceramic, preferred ceramics are thereby, e.g., perovskite ceramics (such as, e.g. Pb—, O—, Ti/Zr-containing ceramics) in general and lead-magnesium-niobates, barium titanate, lithium titanate, yttrium-aluminum-garnet, in particular yttrium-aluminum-garnet crystals for solid body laser applications, SAW ceramics (surface acoustic wave), such as, e.g. lithium niobate, gallium orthophosphate, quartz, calcium titanate, etc., in particular. The solid body thus preferably has a semiconductor material or a ceramic material or the carrier substrate and/or the wear layer particularly preferably consists or consist, respectively, of at least one semiconductor material, or of a ceramic material. It is furthermore conceivable that the solid body has a transparent material, in particular for laser radiation, or partially consists or is made, respectively, of a transparent material, in particular for laser radiation, such as, e.g. sapphire. Further materials, which are conceivable hereby as solid body alone or in combination with another material are, e.g., “wide band gap” materials, InAlSb, high-temperature superconductors, in particular rare earth cuprate (e.g. YBa2Cu307). In addition, or in the alternative, it is conceivable that the solid body is a photomask, wherein preferably each photomask material known on the filing date and particularly preferably combinations thereof can be used as photomask material in the case at hand.” [0029]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Takafumi with Weiland, by modifying the laser pulse frequency and wavelengths of Takafumi, with the laser pulse varied features of Richter,  to reduce thermal impact to the substrate while providing a large selection of substrate materials applicable to the laser cracking method.

Regarding claim 17, Takafumi discloses the method according to claim 2, Takafumi further discloses wherein the laser beam emitted by the laser source having Gaussian spatial distribution (beam starts of as Gaussian before modification “the intensity distribution between focal points after separation is also similar to a Gaussian one. In order to make uniform the intensity distribution of each focused spot, it is necessary to provide a top-hat distribution conversion optical system at the upstream of the apertures 2D3 to 2D5 to thereby make the intensity of the beam incident upon each aperture uniform” [0082]), 
Takafumi while disclosing a top-hat distribution of the laser in order to provide a uniform target laser focus over the native Gaussian laser focus, is silent regarding the conversion of the Gaussian laser focus specifically to a Bessel beam. 
However Wieland teaches Bessel Beam conversion from a Gaussian laser focus (“This is sometimes referred to as creating a Bessel beam” (column 8, lines 40-54)).
The advantage of a Bessel conversion of laser focus is to fine tune optical intensity from a further range “This is sometimes referred to as creating a Bessel beam, or more specifically a Gauss-Bessel beam. Such a beam diffracts much more slowly than a Gaussian beam, allowing a central region (approximately a few microns in diameter) of very high optical intensity to be maintained over very long ranges (approximately millimeters).” (column 8, lines 40-54). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Takafumi again with Wieland, by adding to the conversion of Gaussian beam of Takafumi, the Bessel focal system of Wieland, to fine tune optical intensity from a further range.

Regarding claim 18, Takafumi discloses the method according to claim 2, Takafumi further discloses wherein the step of spatially splitting the laser beam is adapted to generate a plurality of M spatially-split beams, where M is a natural integer higher than or equal to three (split beams P1, P2, P3, P4, see figures 5b and 5a and 4), the plurality of M spatially-split beams having a lateral offset relative to each other (see lateral offsets P points of figures 5b and 5a and 4), taken two-by- two, and wherein - the step of spatial concentration of energy comprises spatially concentrating the energy of the plurality of M split beams in a plurality of M separated areas of the material (nature of energy from lasers incident material), each split beam having an energy higher than a material modification threshold (nature of working lasers, whether temperature causes stress changes or physical melting or ablation), so as to produce a plurality of localized modifications in the plurality of M separated areas of the material (stresses “wedge” [0033] and controlled cracking “cutting direction” [0033]); and
- adjusting the distance (dx) between any two areas among the plurality of M separated areas lower than a distance threshold, comprised between 1 micrometre and about ten micrometres (focal points are ranged from touching “The two focused spots P0 and P1 are in contact with or close to each other,” [0066], to at least exampled 10 μm “neighboring two focused spots is 10 μm,” [0104]), so as to initiate an oriented rectilinear micro- fracture (45) between said any two areas among the plurality of M separated areas (fractures of cutting direction S1 “Furthermore, it may also be possible that the figure connecting the four focused spots P0, P1, P2, and P3 draws a parallelogram, and that the two acute-angled vertexes P0 and P3 of the parallelogram are caused to be located on the projection line S1. The four focused spots P0, P1, P2, and P3 fuse together to form a parallelogrammatic heat source temperature distribution pattern g and the wedge effect acts in the left-hand and right-hand directions, and it is possible to further increase the processing speed in the cutting direction.” [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761